                Case 3:20-cv-05750-MAT Document 17 Filed 02/05/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   LIANA M.,                                             Civil No. 3:20-CV-05750-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for a period of disability, disability insurance benefits, and

17   supplemental security income under Titles II and XVI of the Social Security Act be REVERSED

18   and REMANDED to the Commissioner of Social Security for further administrative

19   proceedings. On remand, the Commissioner will (1) further evaluate the severity of the

20   claimant’s fibromyalgia and its effects pursuant to Social Security 12-2p, (2) further evaluate the

21   medical evidence of record, including the opinion of Dr. Klinghardt, (3) obtain appropriate

22   medical expert evidence to provide a longitudinal overview and clarify the nature, severity and

23   limiting effects of the claimant’s medically determinable physical impairments, (4) in light of the

24   above findings, reevaluate the claimant’s subjective complaints and redetermine the claimant’s

     Page 1         ORDER - [3:20-CV-05750-MAT]
                Case 3:20-cv-05750-MAT Document 17 Filed 02/05/21 Page 2 of 2



 1
     maximum residual functional capacity, (5) obtain supplemental vocational expert evidence as
 2
     necessary, and (6) offer the claimant the opportunity for a hearing, take any further action needed
 3
     to complete the administrative record, and issue a new decision.
 4
              IT IS FURTHER ORDERED that the Clerk will enter judgment pursuant to this order.
 5
              The parties agree that no aspect of the prior administrative decision is affirmed. This
 6
     remand should be made pursuant to sentence four of 42 U.S.C. § 405(g) and Plaintiff should be
 7
     entitled to reasonable attorney fees and costs, pursuant to 28 U.S.C. § 2412(d), upon proper
 8
     request to this Court.
 9
              DATED this 5th day of February, 2021.
10

11

12
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
13

14   Presented by:

15   s/ Justin L. Martin
     JUSTIN L. MARTIN
16   Special Assistant United States Attorney
     Office of the General Counsel
17   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
18   Seattle, WA 98104-7075
     Telephone: (206) 615-3735
19   Fax: (206) 615-2531
     justin.l.martin@ssa.gov
20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05750-MAT]
